DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on 04/07/2022 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 5,755,069 to Sullivan.

A) As per Claim 1, Sullivan teaches a grille assembly (Sullivan: Figure 1), comprising: 
a housing (Sullivan: Figure 1, Item 2 with “room side” [Examiner notes that this is an intended use of the opening, and therefore the room side must merely be capable of placement in a room] on right side and duct side on left side with corridor Item 8 in middle) comprising a room side end having a room side opening, a duct side end having a duct side opening, and a corridor extending between the room side opening and the duct side opening; and 
a core (Sullivan: Figure 1, Item 3 with blades 23) comprising a plurality of blades spaced apart relative to one another, wherein the duct side opening and the corridor are sized to receive the core, and the room side opening is sized to block translation of the core through the room side opening to retain the core within the housing in an installed configuration of the core, and wherein the plurality of blades is arranged to obstruct a line of sight though the corridor from the room side end to the duct side end of the housing.

B) As per Claim 8, Sullivan teaches that the core is configured to translate through the duct side opening in a first direction toward the room side opening to transition to the installed configuration, wherein the grille assembly comprises a fastener configured to extend from the corridor, and wherein the fastener is configured to block translation of the core in a second direction, opposite the first direction, from the room side opening toward the duct side opening to retain the core in the installed configuration (Sullivan: Item 3 is inserted in left side of Item 2 and secured to Item 8 with screws, Col. 5, lines 26-27).

C) As per Claim 9, Sullivan teaches that the room side end comprises a flange extending outwardly from the corridor, and wherein the flange is configured to engage with a surface of a room to couple the grille assembly to the surface of the room (Sullivan: Figure 1, Item 11).


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 1,691,162 to Miller.

A) As per Claim 16, Miller teaches a grille assembly (Miller: Figure 2), comprising: 
a housing (Miller: Figure 2, Item 15 with two ends and corridor in middle) comprising a first end having a first opening, a second end having a second opening, and a corridor extending between the first opening and the second opening; 
a first core unit (Miller: Figure 2, left core with Items 12) comprising a first plurality of blades spaced apart relative to one another and slanted in a first direction and at a first angle, wherein the first core unit is configured to be disposed within the corridor; and 
a second core unit (Miller: Figure 2, right Items 12) separate from the first core unit and comprising a second plurality of blades spaced apart relative to one another and slanted in a second direction, substantially opposite the first direction, and at a second angle, 
wherein the first core unit is configured to translate through the second opening into the corridor, the second core unit is configured to translate through the second opening into the corridor, the first core unit and the second core unit are configured to abut one another within the corridor, and the first plurality of blades and second plurality of blades form a plurality of channels extending from an inlet defined by the first core unit to an outlet defined by the second core unit, and wherein each channel of the plurality of channels is deviated to obstruct a line of sight through the corridor from the first end to the second end of the housing (Miller: Figure 2, cores can enter from either side and abut in middle at Item 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5, 10-13, 16 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Miller.

A) As per Claims 2-5, 10-12, 16 & 20, Sullivan teaches a grille assembly (Sullivan: Figure 1), comprising: 
a housing (Sullivan: Figure 1, Item 2 with “room side” [Examiner notes that this is an intended use of the opening, and therefore the room side must merely be capable of placement in a room] on right side and duct side on left side with corridor Item 8 in middle) comprising a first, room end having a first opening, a second, duct end having a second opening, and a corridor extending between the first opening and the second opening; 
a first core unit (Sullivan: Figure 1, Item 3 with blades 23) comprising a first plurality of blades spaced apart relative to one another and slanted in a first direction and at a first non-perpendicular angle, wherein the first core unit is configured to be disposed within the corridor; and 
wherein the first core unit is configured to translate through the second opening into the corridor, and wherein each channel of the plurality of channels is deviated to obstruct a line of sight through the corridor from the first end to the second end of the housing (Sullivan: Item 3 is inserted in left side of Item 2).
Sullivan does not teach a second core unit separate from the first core unit and comprising a second plurality of blades spaced apart relative to one another and slanted in a second direction, substantially opposite the first direction, and at a second non-perpendicular angle, the second core unit is configured to translate through the second opening into the corridor,
the first core unit and the second core unit are configured to abut one another within the corridor, and the first plurality of blades and second plurality of blades form a plurality of channels extending from an inlet defined by the first core unit to an outlet defined by the second core unit.
However, Miller teaches a second core unit separate from the first core unit and comprising a second plurality of blades spaced apart relative to one another and slanted in a second direction, substantially opposite the first direction, and at a second non-perpendicular angle, the second core unit is configured to translate through the second opening into the corridor,
the first core unit and the second core unit are configured to abut one another within the corridor, and the first plurality of blades and second plurality of blades form a plurality of channels extending from an inlet defined by the first core unit to an outlet defined by the second core unit (Miller: Figures 2-3, two cores with left and right items 12 abutting in middle at Item 11).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sullivan by adding a second core, as taught by Miller, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sullivan with these aforementioned teachings of Miller with the motivation of obscuring line of sight through the louvers at any angle.

B) As per Claims 13, Sullivan in view of Miller teaches that the core is configured to translate through the second opening, into the corridor, and toward the first opening along a first direction, wherein the grille assembly comprises a fastener configured to extend from the corridor, and wherein the fastener is configured to engage the core to block translation of the core in a second direction, opposite the first direction (Sullivan: Item 3 is inserted in left side of Item 2 and secured to Item 8 with screws, Col. 5, lines 26-27).

C) As per Claim 19, Sullivan in view of Miller teaches that the first end comprises a flange extending outwardly from the corridor, and the flange is configured to abut a wall, ceiling, or floor of a room (Sullivan: Figure 1, Item 11).


Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of US Patent Number 5,601,485 to Gigola.

A) As per Claim 6, Sullivan teaches the plurality of blades is a first plurality of blades (Sullivan: Figure 1, Items 23).
Sullivan does not teach that the core comprises a second plurality of blades arranged in a cross-wise configuration with the first plurality of blades to form a grid pattern.
However, Gigola teaches a second plurality of blades arranged in a cross-wise configuration with the first plurality of blades to form a grid pattern (Gigola: Figures 1-2, Items 3 crosses louvers 5).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sullivan by forming the louvers with cross members, as taught by Gigola, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sullivan with these aforementioned teachings of Gigola with the motivation of preventing light through the louvers and strengthening the louvers.

B) As per Claim 7, Sullivan in view of Gigola teaches that the second plurality of blades arranged in the cross-wise configuration with the first plurality of blades forms a plurality of deviated channels extending through the core (Gigola: Figures 1-2, Items 3 crosses louvers 5).


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Miller as applied to claim 13 above, and further in view of US Patent Publication Number 2021/0017759 A1 to Sykes.

A) As per Claim 14, Sullivan in view of Miller teaches all the limitations except that the fastener comprises a deformable tab.
However, Sykes teaches a fastener comprises a deformable tab (Sykes: Figure 5, Item 128).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sullivan in view of Miller by making the fastener a deformable tab, as taught by Sykes, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sullivan in view of Miller with these aforementioned teachings of Sykes with the motivation of providing fastening without the need of tools.
	

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Miller as applied to claim 10 above, and further in view of Gigola.

A) As per Claim 15, Sullivan in view of Miller teaches all the limitations except that the core comprises a third plurality of blades arranged in a cross-wise configuration with the first plurality of blades and the second plurality of blades to form a grid pattern of the core.
However, Gigola teaches a third plurality of blades arranged in a cross-wise configuration with the first plurality of blades and the second plurality of blades to form a grid pattern of the core (Gigola: Figures 1-2, Items 3 crosses louvers 5).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sullivan by forming the louvers with cross members, as taught by Gigola, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sullivan with these aforementioned teachings of Gigola with the motivation of preventing light through the louvers and strengthening the louvers.


Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of US Patent Number 3,660,956 to Budlong.

A) As per Claim 17, Miller teaches all the limitations except a third core unit separate from the first core unit and the second core unit, the third core unit comprising a third plurality of blades spaced apart relative to one another and extending in a third direction, different than the first direction and the second direction.
However, Budlong teaches a third core unit (Budlong: Figure 3, Items 3) separate from the first core unit and the second core unit, the third core unit comprising a third plurality of blades spaced apart relative to one another and extending in a third direction, different than the first direction and the second direction.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Miller by adding a grating in front, as taught by Budlong, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Miller with these aforementioned teachings of Budlong with the motivation of providing a stronger louver system.

B) As per Claim 18, Miller in view of Budlong teaches that the first angle and the second angle are non-perpendicular to a corridor axis (Miller: two opposite angles), and wherein the third plurality of blades extends orthogonally to the corridor axis (Budlong: Figure 3, Items 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762